Appeal by defendant from (1) three judgments of the County Court, Suffolk County (Weiss-man, J.), all rendered November 17, 1983, convicting him of two counts of robbery in the first degree under indictment No. 1468/83, of one count of robbery in the first degree under indictment No. 1565/83 and of one count of robbery in the first degree under indictment No. 1566/83, on his pleas of guilty, and imposing sentences, and (2) a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered November 18, 1983, convicting him of two counts of criminal sale of a controlled substance in the third degree under indictment No. 2274/83, on his plea of guilty, and imposing sentence.
Judgments affirmed.
We have reviewed the records and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon the appeals. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.